Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ricky Terron Washington, Appellant                    Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 18558).
No. 06-13-00211-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Ricky Terron Washington, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 8, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk